Citation Nr: 0735156	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  00-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Service connection for peripheral neuropathy, to include 
as due to exposure to Agent Orange.   

2.	Service connection for chloracne, to include as due to 
exposure to Agent Orange.   
  

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  


FINDINGS OF FACT

1.	The veteran served in the Republic of Vietnam.

2.	The veteran's neuropathy did not manifest during the 
veteran's active military service or within one year of 
discharge.

3.	The veteran's chloracne did not manifest during the 
veteran's active military service or within one year of 
discharge.


CONCLUSIONS OF LAW

1.	The veteran's neuropathy was not incurred in or aggravated 
by service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2007).

2.	The veteran's chloracne was not incurred in or aggravated 
by service, nor may it be presumed related to service.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
peripheral neuropathy and chloracne.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in June 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements of his claims and of the evidence needed to 
substantiate the claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
VA advised the veteran of the respective duties of the VA and 
of the veteran in obtaining evidence needed to substantiate 
his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran prior to the initial 
adjudication of his claims in February 1999.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's claims here.  Moreover, in accordance 
with Mayfield, VA readjudicated the veteran's claims in the 
April 2007 Supplemental Statement of the Case.  As such, the 
untimely notice in this matter is harmless error.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with a medical 
examination for his service connection claim for chloracne.  

But the RO did not provide the veteran with compensation 
examination and opinion for his service connection claim for 
peripheral neuropathy.  See 38 U.S.C.A. § 5103A.  
Nevertheless, the Board finds this acceptable under the VCAA 
given the current state of the record.    

As noted, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such 
assistance would aid in substantiating a claim.  38 U.S.C.A. 
§ 5103A; see Duenas v. Principi, 18 Vet. App. 512 (2004).  
The Court of Appeals of Veteran's Claims has recently held 
that the Secretary's duty to provide a medical examination is 
triggered where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; and (3) an indication that 
the disability may be associated with the veteran's service; 
but (4) insufficient medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating the service connection claim for peripheral 
neuropathy.  Conducting medical examination for purposes of 
rendering an opinion would serve no purpose in this case.  
First, the medical evidence is clear that the veteran 
currently has peripheral neuropathy so there is no need for a 
diagnostic evaluation.  Second, the evidence clearly shows 
that the onset of the veteran's peripheral neuropathy was 
many years following service.  The evidentiary foundation for 
a medical nexus opinion is lacking for this claim therefore.  
As such, no reasonable possibility exists that medical 
examination and opinion would aid the veteran in 
substantiating the service connection claim for peripheral 
neuropathy.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
peripheral neuropathy and for chloracne.  He claims that 
exposure to herbicides while serving in Vietnam caused him to 
develop these disorders.  The RO denied the veteran's claims 
in the February 1999 rating decision on appeal.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the record does not preponderate against the 
veteran's claims to current peripheral neuropathy and 
chloracne disorders.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  A neuropathy diagnosis is 
noted in a September 1992 VA treatment record, and is 
reiterated in an April 2003 VA treatment record.  A chloracne 
diagnosis is noted in an April 1992 VA letter to the veteran, 
following the veteran's participation in the Agent Orange 
Registry.  And in a March 1995 VA treatment note, the veteran 
states that he was diagnosed with chloracne in 1986.  

Regarding the claim for chloracne, the Board recognizes that 
certain evidence of record indicates that the veteran does 
not have a chloracne disorder.  June 1987 VA treatment 
records reflect a complaint of chloracne, but following 
evaluation, show a diagnosis of mild acne.  An April 1997 VA 
compensation examination report does not note chloracne, but 
instead notes a diagnosis of history of acne with scars and 
dermatitis.  And VA treatment records dated from 2000 to 2007 
do not contain a diagnosis of chloracne.  Nevertheless, the 
Board finds that the record establishes at a minimum a 
history of chloracne, particularly given the April 1992 
letter from VA, thanking the veteran for his participation in 
the Agent Orange Registry, and diagnosing him with chloracne.  
See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  

The record also demonstrates that the veteran served in 
Vietnam during the qualified period (he served there from 
September 1970 to November 1971).  

But neither of the veteran's disorders can be presumptively 
service connected here.  The record lacks medical evidence 
showing that the disorders manifested during service or 
within one year of discharge from service.  See 38 C.F.R. §§ 
3.309(e), 3.307(a)(6)(ii).    

Rather the medical evidence of record demonstrates that the 
veteran did not manifest neuropathy and chloracne symptoms 
until many years after discharge from service.  The service 
medical records are negative for these disorders or for any 
other neurological or skin disorder symptoms.  The November 
1971 separation report of medical examination is negative for 
these disorders.  And an October 1983 VA medical examination 
report - conducted pursuant to claims for service connection 
for forearm and psychiatric disorders - found the veteran's 
skin to be within normal limits and found no neurological 
disorders or disorders related to the extremities.  In fact, 
the earliest medical evidence mentioning neuropathy is found 
in a September 1992 medical record, dated over 20 years 
following service in Vietnam.  And the earliest medical 
evidence mentioning chloracne is found in a June 1987 medical 
record, dated over 15 years following service in Vietnam.  

Based on the evidence of record, the Board finds that the 
veteran is not entitled to a presumption of service 
connection based on exposure to herbicide during service in 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), Note 2.  

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis, or under other presumptions 
noted under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain disorders, to include certain diseases of the skin 
and nervous systems, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Again, in this matter, the Board has found that the record 
does not preponderate against the veteran's claims to having 
neuropathy and chloracne disorders.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany, supra.  But, as 
demonstrated earlier, the evidence is equally clear that he 
did not manifest these disorders while in service, did not 
manifest these disorder within one or two years after 
presumed exposure in Vietnam or after discharge from service, 
and did not manifest a continuity of symptomatology 
indicative of the disorders in the first several years 
following discharge from service in November 1971.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a); Pond, 12 Vet. App. at 346.  
Again, the earliest medical evidence of either of these 
disorders is dated over 15 years after service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The evidence does 
not support the contention that the veteran incurred 
neuropathy or chloracne during active service therefore.  

Lastly, there is no medical evidence of record of a nexus 
between current peripheral neuropathy and service, or between 
current chloracne and service.  See Pond, supra.  

As such, the Board finds service connection unwarranted for 
these disorders either on a direct basis, on a presumptive 
basis under 38 C.F.R. § 3.309(a), or on a presumptive basis 
under 38 C.F.R. § 3.309(e).  

The Board has closely reviewed and considered each of the 
veteran's statements and the lay statements of record.  
Though these statements may influence a Board's decision, 
such lay statements alone are insufficient to prove the claim 
here - to either in-service injuries or to post-service 
symptomatology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions as 
to etiology or diagnosis).  





As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for peripheral neuropathy including as 
due to Agent Orange exposure is denied.    

2.	Service connection for chloracne including as due to Agent 
Orange exposure is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


